  Case 1:20-cv-11523-NLH Document 6 Filed 10/08/20 Page 1 of 2 PageID: 65



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
______________________________
                                :
ADAM REED,                      :
                                :
           Petitioner,          :    Civ. No. 20-11523 (NLH)
                                :
     v.                         :    MEMORANDUM OPINION & ORDER
                                :
                                :
BRUCE DAVIS,                    :
                                :
           Respondent.          :
______________________________:

APPEARANCE:

Adam Reed
313270-C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

     Petitioner Pro se

Jill S. Mayer, Acting Camden County Prosecutor
Linda A. Shashoua, Acting Assistant Prosecutor
Office of the Camden County Prosecutor
200 Federal Street
Camden, NJ 08103

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Adam Reed filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254, see ECF No. 1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on August 28, 2020, see ECF No. 2; and

     WHEREAS, Respondent requests an extension until November

25, 2020 to submit its answer, ECF No. 5,
  Case 1:20-cv-11523-NLH Document 6 Filed 10/08/20 Page 2 of 2 PageID: 66



     THEREFORE, IT IS on this       8th       day of October, 2020

     ORDERED that Respondent’s request for an extension, ECF No.

5, is granted.   The response is due November 25, 2020; and it is

finally

     ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    2
